Boeing-, J.,
delivered the opinion of the court:
The petitioner claims for a breach of contract.
On the facts stated it appears that the contract made between the petitioner and the United States was settled according to the terms of a compromise made between them, and the damage *533sustained by tlie Amelia fully repaired by tlie United States to the satisfaction of the petitioner at the time, and that therefore he has no claim on the merits. But there is another objection to his recovery; he counts bn the breach of an express-contract to return the sloop in as good condition as she was-when hired, and he must recover on that contract, if at all; but .that contract was verbal, and the statute of 1862 requires such contracts to be in writing. The contract, therefore, does not conform to that statute, and where a statute prescribes how contracts shall be made, it in legal effect prohibits all contracts made otherwise, and no recovery can be had on a contract prohibited by law.
Nott, J., did not sit in this case, and took no part in the decision.